NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 17-2418
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                    RYAN STEVENS,
                                              Appellant

                                   ________________

                     On Appeal from the United States District Court
                            for the District of New Jersey
                        (D.C. Criminal No. 1-13-cr-00167-001)
                          District Judge: Jerome B. Simandle
                                  ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  February 9, 2018

            Before: CHAGARES, SCIRICA, and RENDELL, Circuit Judges

                                 (Filed: March 20, 2018)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

       The District Court sentenced Ryan Stevens to 30 months’ imprisonment for

violating the conditions of his supervised release. Stevens now appeals, arguing the

court’s sentence was substantively unreasonable because it was greater than necessary to

fulfill the goals of sentencing. Because the District Court’s sentence reflects a careful

consideration of the relevant sentencing factors, we hold the court’s sentence was not

substantively unreasonable. We will affirm.

                                              I.

       On March 7, 2013, Stevens pled guilty to a single count of disaster benefits fraud

in violation of 18 U.S.C. § 1040. Stevens was ordered to pay $15,487.00 in restitution

and was sentenced to one month of incarceration and four years of supervised release,

which included 8 months’ house arrest. Stevens’ initial sentence was a significant

reduction from the Guidelines range of 24 to 30 months, reflecting a downward departure

of four offense levels for substantial assistance and an additional downward variance

under the factors set forth in 18 U.S.C. § 3553(a).

       Stevens began serving his term of supervised release on August 28, 2013. On

February 9, 2017, he was arrested and charged with promoting prostitution. Following his

arrest, the United States Probation Office filed a petition with the District Court alleging

six violations of Stevens’ conditions of supervised release (one Grade B violation and

five Grade C violations) and requesting an arrest warrant. Stevens’ arrest for promoting

prostitution, and related conduct, comprised the third, fourth, and fifth alleged violations.


                                              2
The other alleged violations included Stevens’ failure to pay restitution or maintain

employment, and lying to his probation officers.

       At the June 2017 revocation hearing, Stevens entered a nolo contendere plea to the

single Grade B violation (committing a new state crime) in exchange for the

Government’s dismissal of the remaining violations and agreement to a recommended

sentence of 18 months’ imprisonment with no additional supervised release. The District

Court accepted Stevens’ plea after the Government proffered to the court the evidence it

would have presented regarding the Grade B violation. Stevens did not contest the

Government’s factual proffer,1 which included statements from young women that they

paid Stevens $150 per day out of their earnings and evidence that Stevens and his wife

rented approximately 375 rooms between 2014 and 2017 at Wyndham properties known

to be used for prostitution.

       For the Grade B violation, Stevens faced a statutory maximum sentence of 36

months’ imprisonment and a Guidelines range of 18 to 24 months. At sentencing, the

court explained its obligation to consider the sentencing factors prescribed in § 3553(a),

in addition to the goals of supervised release. While the court explained it had considered

the Guidelines range, and counsels’ recommendation for an 18-month sentence, the court

determined such a sentence was not sufficient to achieve the goals of sentencing.




1
 See App. 58 (“Your Honor, I’ve conferred with my client and at this point there’s
nothing he wishes to contest with the proffer that the government has presented at this
hearing.”).
                                             3
       With respect to Stevens’ background and history, the court first emphasized that

Stevens had received substantial support from the Probation office, such as assistance

with mental health treatment, housing, and job training, all while “[s]uperficially [he]

presented as a person with needs.” App. 73. The court also noted that Stevens lacked

“moral integrity” because while he presented himself as someone “on a track of

rehabilitation with probation,” he was involved in an extensive prostitution scheme. App.

74-75.2 Regarding the “nature and seriousness” of the violation, the court recognized that

Stevens’ violation was classified as a Grade B violation, but found Stevens’ offense a

“reprehensible crime,” based on its persistence and the “harm [and] the corrosive effect

of prostitution in society.” App. 75-76. The court also found a sentence longer than the

recommended range necessary to promote specific and general deterrence.

       The District Court further took note of U.S.S.G. § 7B1.4 in calculating the

appropriate sentence, which states “an upward departure may be warranted” for a

violation of supervised release “[w]here the original sentence was the result of a

downward departure . . . that resulted in a sentence below the guideline range.” U.S.S.G.

§ 7B1.4 application note 4. Noting that Stevens’ initial sentence of one month was a

“substantial break,” the court considered that Stevens’ “much more than technical

violation” should forfeit the earlier benefit he had received. App. 77. But, because the



2
  Stevens also asked for leniency at sentencing, explaining that his criminal conduct was
the result of drug and sex addictions. The court noted it did not “know what to make” of
this claim because Stevens did not fail a single drug test during his nearly four years of
supervised release, App. 75, but considered that regardless, his sentence would serve the
beneficial purpose of specific deterrence.
                                             4
court also wished to credit Stevens for coming forward and entering a plea, the court

imposed a sentence of 30 months with no further term of supervised release—6 months

lower than the statutory maximum.

       As noted, Stevens appeals his 30-month sentence of imprisonment arguing it was

greater than necessary to fulfill the goals of sentencing and, as a consequence,

substantively unreasonable. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742(a)(1) (authorizing review of a sentence imposed “in violation of law”).

                                             II.

                                             A.

       We review the procedural and substantive reasonableness of a sentence imposed

upon the revocation of supervised release for an abuse of discretion. See United States v.

Bungar, 478 F.3d 540, 542 (3d Cir. 2007); see also United States v. Doe, 617 F.3d 766,

769 (3d Cir. 2010). Procedural reasonableness requires that a district court give “rational

and meaningful consideration” to the relevant 18 U.S.C. § 3553(a) factors. United States

v. Grier, 475 F.3d 556, 571 (3d Cir. 2007) (en banc). Substantive reasonableness requires

that a district court apply the § 3553(a) factors reasonably to the circumstances of the

case, see United States v. Lessner, 498 F.3d 185, 204 (3d Cir. 2007), and asks “whether

the final sentence, wherever it may lie within the permissible statutory range, was

premised upon appropriate and judicious consideration of the relevant factors,” United

States v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006). Absent procedural error, we will

affirm a district court’s sentence “unless no reasonable sentencing court would have



                                             5
imposed the same sentence on that particular defendant for the reasons the district court

provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc).

       Embedded in our standard of review is the recognition that “[t]he sentencing judge

is in a superior position to find facts and judge their import under § 3553(a) in the

individual case.” Id. (alteration in original) (quoting Gall v. United States, 552 U.S. 38,

128 (2007)). Thus, our review for substantive reasonableness is “highly deferential,”

Bungar, 478 F.3d at 543, and it is the burden of the party challenging the sentence to

prove its unreasonableness, see id. Stevens has failed to meet that burden here. We will

affirm the sentence as substantively reasonable.

                                             B.

       Stevens argues the District Court failed to impose a sentence sufficient, but not

greater than necessary, to achieve the purposes set forth in § 3553(a). Specifically,

Stevens contends the court “devalued [his] positive conduct and the parties’ sentencing

recommendation.” Appellant’s Br. at 15. As an initial matter, that the parties agreed to a

sentencing recommendation of 18 months is of no consequence. The sentence

recommendation made pursuant to Stevens’ plea agreement was not binding on the court.

See, e.g., United States v. Maurer, 639 F.3d 72, 81 (3d Cir. 2011).

       Furthermore, the record belies Stevens’ contention that the court did not give

meaningful consideration to his positive conduct. To the contrary, a review of the record

evidences the court’s careful consideration of the factors enumerated in § 3553(a) and the

goals of supervised release. As to Stevens’ history and characteristics, the court

acknowledged that while Stevens was not the subject of revocation proceedings in the

                                              6
four preceding years, Stevens had actually engaged in a “continuous pattern of violation

during the majority of the time . . . [that] just wasn’t detected soon enough.” App. 77.

Stevens also ignores the court’s decision to impose a sentence below the statutory

maximum in light of his guilty plea and acceptance of personal responsibility.

       The record further reflects that the court appreciated the need for his sentence “to

reflect the seriousness of the offense”; “to afford adequate deterrence to criminal

conduct”; and “to protect the public from further crimes of the defendant.” 18 U.S.C.

§ 3553(a)(2)(A)-(C). As is clear from the transcript, the court was influenced by the

nature and extent of the prostitution enterprise, the testimony of the young women whose

prostitution Stevens had promoted, and the resources Stevens had accepted from

Probation all while profiting from the prostitution trade. The court also articulated its

belief that the sentence was necessary to promote specific deterrence and to protect the

integrity of the supervised release system. We find no abuse of discretion in this analysis

or any reason to conclude “no reasonable sentencing court would have imposed the same

sentence on [Stevens] for the reasons the district court provided.” Tomko, 562 F.3d at

568.

       Stevens also contends the court abused its discretion by placing “undue emphasis

on the nature of [his] violation and the Sentencing Commission’s advisory

recommendation in §7B1.4, Application Note 4.” Appellant’s Br. at 15-16. But Stevens

does not explain why such a characterization of the court’s sentence is supported by the

record and, regarding application note 4, focuses only on the discretionary nature of the

upward departure. We have previously upheld the application of §7B1.4. See Bungar,

                                              7
478 F.3d at 546; Doe, 617 F.3d at 775 (“His 24 month post-revocation imprisonment was

thus reasonable in light of the earlier leniency he received.”). We see no abuse of

discretion here.

                                            III.

       Because Stevens has not demonstrated that the 30-month sentence imposed on him

for violating the conditions of his supervised release was unreasonable, we will affirm the

judgement of conviction and sentence.




                                             8